Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claim amendments filed 4/26/2021. 
Claims 21-58 are pending. 
Signed copies of the IDS’ are attached. 
The Drawings filed 4/26/2021 are noted. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-58 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
The claims are drawn to apparatus and process categories. 
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter. 
Step 2A: 
Prong 1: Does the Claim recite an Abstract idea, Law of Nature, or Natural Phenomenon?  
The claims are drawn to the abstract idea of scoring and conducting a fantasy sports contest. 

The italicized limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG: 
“Mathematical Concepts”, the claims are drawn to mathematical relationships wherein they are rooted in calculations to arrive at fantasy scores.  
“Mental Processes”, concepts performed in the human mind, including an observation, evaluation, judgment, opinion. Here, nothing precludes a human being from conducting the fantasy sports contest and evaluating outcomes. Moreover, nothing precludes a human being from performing the calculations (i.e., PAV, conversion of statistics, and adjustment of score) mentally. Alternatively, the claims can be performed by a person using pencil and paper. 
“Certain Methods Of Organizing Human Activity: fundamental economic principles or practices (including hedging, insurance, mitigating risk)”. Fantasy sports contests are a fundamental economic practice, for example, consider NCAA brackets irrespective of consideration being exchanged.  
“Certain Methods Of Organizing Human Activity: managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”. Here, fantasy sports contests represent social activities. To the extent that the claims recite rules for how scoring is calculated, they also represent following rules or instructions. 
Prong 2: Does the Claim recite additional elements that integrate the exception in to a practical application of the exception? 
Although the claims recite additional limitations, these limitations do not integrate the exception into a practical application of the exception. For example, the claims require additional limitations including processors and memories. 
These additional limitations do not represent an improvement to the functioning of a computer, or to any other technology or technical field, (MPEP 2106.05(a)). Nor do they apply the exception using a particular machine, (MPEP 2106.05(b)). Furthermore, they do not effect a transformation. (MPEP 2106.05(c)). Rather, these additional limitations amount to an instruction to “apply” the judicial exception using a computer as a tool to perform the abstract idea. 
Step 2B: 
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to conventional and routine computer implementation. 
For example, as pointed out above, the claimed invention recites additional elements facilitating implementation of the abstract idea. However, all of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, the additional elements fail to supply additional elements that yield significantly more than the underlying abstract idea. 
Regarding the Berkheimer decision, Applicant’s Specification in at least ¶ 149 discloses that the processor is “general-purpose.” Applicant’s Specification includes a litany of conventional processing techniques used to implement the invention, e.g., ¶ 49. In the alternative, Examiner also takes Official Notice of the conventionality of computing devices amenable to implementing the claimed invention and abstract idea. Therefore, these elements fail to supply additional elements that yield significantly more than the underlying abstract idea.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation of a mental process. 
Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
Concerning preemption, the Federal Circuit has said in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the breadth of the claims by showing alternative uses of cffDNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot. (Emphasis added.)

For these reasons, it appears that the claims are not patent-eligible under 35 USC §101.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 53 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 is of U.S. Patent No. 11,007,444. Although the claims at issue are not identical, they are not patentably distinct from each other because patented Claim 1 fully discloses pending Claim 53: 
Pending Claim 53: 
Patented Claim 1: 
A method of conducting a fantasy contest for one or more participants to join, comprising: for each of the one or more participants, receiving, by at least one server over a network from a plurality of clients, a selection of one or more real-life players to comprise a fantasy team of the participant; for at least one of the one or more real-life players: determining, by the at least one server, a baseline fantasy value of the real-life player, the baseline fantasy value indicative of a projected fantasy score of the real-life player, determining, by the at least one server, a player adjustment value (PAV) for the real-life player based on the baseline fantasy value of the real-life player, the PAV determined to make adjusted fantasy values for at least some of the real-life players more equal, converting, by the at least one server, statistics of the real-life player accumulated during real-life games into a baseline fantasy score according to a baseline scoring system, and adjusting, by the at least one server, the baseline fantasy score of the real-life player according to the determined PAV to produce an adjusted fantasy score of the real-life player.
A method of conducting a fantasy sport contest for a plurality of participants to join, comprising: for each of the plurality of participants, receiving, by at least one server over a network from a plurality of clients, a selection of a plurality of real-life players to comprise a fantasy team of the participant; for each of the plurality of real-life players, determining, by the at least one server, a baseline fantasy value of the real-life player, the baseline fantasy value indicative of a projected fantasy score of the real-life player, determining, by the at least one server, a player adjustment value (PAV) for the real-life player based on the baseline fantasy value of the real-life player, the PAV determined to make adjusted fantasy values of the real-life players more equal, converting, by the at least one server, accumulated statistics of the real-life player during real-life games into a baseline fantasy score according to a baseline scoring system, and adjusting, by the at least one server, the baseline fantasy score of each real-life player according to the determined PAV to produce an adjusted fantasy score of the real-life player; and summing, by the at least one server, the adjusted fantasy scores of the real-life players for each fantasy team to determine a total adjusted fantasy score of each fantasy team.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMKAR A DEODHAR whose telephone number is (571)272-1647.  The examiner can normally be reached on M-F, generally 9am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMKAR A DEODHAR/Primary Examiner, Art Unit 3715